19-10412-jlg         Doc 1682      Filed 12/11/19      Entered 12/11/19 15:30:52              Main Document
                                                     Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :    Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                               Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :    (Jointly Administered)
                                                               :    Related Docket No. 1636
---------------------------------------------------------------X

              STIPULATION, AGREEMENT, AND ORDER GRANTING
       LIMITED RELIEF FROM AUTOMATIC STAY FOR SAMUEL RODRIGUEZ

                    This stipulation, agreement, and proposed order (this “Stipulation”) is entered into

by and among the Plan Administrator2 for the Wind Down Estates of Ditech Holding Corporation

(f/k/a Walter Investment Management Corp.) and its debtor affiliates (excluding Reorganized

RMS) (collectively, the “Wind Down Estates”), and Samuel Rodriguez (the “Movant”). Ditech

and the Borrower collectively are referred to in this Stipulation, Agreement, and Order as the

“Parties,” and, each, as a “Party.” The Parties hereby stipulate and agree as follows:

                                                  RECITALS

                    A.        On September 16, 2015, Movant commenced an action captioned Samuel

Rodriguez v. Green Tree Servicing LLC et. al, Case No. 0:15-2064 (the “First Action”) in the

United States District Court in the District of Minnesota (the “District Court”) seeking, among




1
      The Debtors confirmed the Plan (as defined below), which created the Wind Down Estates. Wind Down Estates,
      along with the last four digits of their federal tax identification number, as applicable, are Ditech Holding
      Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit LLC
      (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green
      Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101);
      Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Wind
      Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania
      19034.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such term in the
      confirmed Plan.




WEIL:\97275506\2\41703.0011
19-10412-jlg         Doc 1682       Filed 12/11/19     Entered 12/11/19 15:30:52      Main Document
                                                     Pg 2 of 5


other things, a preliminary and permanent injunction and/or temporary restraining order enjoining

against Ditech Financial, LLC (f/k/a Green Tree Servicing, LLC) (“Ditech”) from foreclosure on

the subject property, actual and punitive damages, and attorney’s fees. The Movant’s First Action

was voluntarily dismissed on March 14, 2017.

                    B.        On February 11, 2019 (the “Commencement Date”), Ditech and certain of

its affiliates commenced with this Court voluntary cases under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”).

                    C.        On March 20, 2019, the Bankruptcy Court entered the Final Order

(I) Authorizing Debtors to Continue Origination and Servicing of Forward Mortgage Loans in

Ordinary Course and Granting Related Relief and (II) Modifying Automatic Stay on a Limited

Basis to Facilitate Debtors’ Ongoing Operations (ECF No. 224) (the “OCB Order”).

                    D.        By entry of the OCB Order, the Bankruptcy Court authorized Ditech and its

affiliates, as debtors in possession during the pendency of their chapter 11 cases, to continue

operating their forward and reverse mortgage origination and servicing businesses in the ordinary

course and, among other things, modified the automatic stay (as defined in section 362(a) of the

Bankruptcy Code) with respect to certain actions.

                    E.        The OCB Order provides for the continuation of Permitted Default Actions

(defined below):

               The stay imposed by section 362(a) of the Bankruptcy Code is hereby modified to allow
               Interested Parties to assert and prosecute claims, cross-claims, third-party claims, and
               counter-claims related to judicial and non-judicial foreclosure, eviction, replevin,
               actions on the note, and collection actions (each a “Default Action”) brought by the
               Debtors to the limited extent such claims, cross-claims, third-party claims, and
               counterclaims, including the appeal and settlement of such, (a) have the sole purpose
               of defending, unwinding, or otherwise enjoining or precluding the relief sought by the
               Debtors in the Default Action, (b) are necessary for the resolution of such Default


                                                       2
WEIL:\97275506\2\41703.0011
19-10412-jlg         Doc 1682       Filed 12/11/19     Entered 12/11/19 15:30:52       Main Document
                                                     Pg 3 of 5


               Action, (c) do not result in any order, judgment, or decree against the Debtors entitling
               any party to an award of money damages, including, without limitation, Interested
               Parties’ attorneys’ fees or costs, and (d) do not result in a claim against property of any
               Debtor’s estate, other than as expressly allowed in Paragraph 20 below (collectively,
               the “Permitted Default Actions”).

                    F.        On May 14, 2019 , the Movant commenced an action under the caption

Rodriguez v. Tiffany & Bosco LP. et al, Case No. 0:19-1279 in the District Court (the “Second

Action”), alleging substantially similar causes of action against Ditech as in the First Action and

seeking substantially similar relief.

                    G.        On September 25, 2019, the Bankruptcy Court entered an order (ECF No.

1403) confirming the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and

Its Affiliated Debtors (ECF No. 1326) (the “Plan”). The Plan went effective on September 30,

2019.

                    H.        Section 10.5 of the Plan (the “Plan Injunction”) continues to enjoin

substantially similar actions as the OCB Order and offer substantially similar relief as the OCB

Order, including the continuation of Permitted Default Actions.

                    I.        The Parties have agreed, subject to approval of the Bankruptcy Court, to

modify the Plan Injunction for the limited purpose and subject to the terms and conditions set forth

below.

                    IT IS HEREBY ORDERED THAT:

                    1.        To the extent necessary, the automatic stay and Plan Injunction shall be

modified solely to permit the Movant to proceed with the claims, counterclaims, and defenses in

the Second Action; provided that the Movant shall not seek to enforce and the Plan Injunction shall

not be modified to permit the Movant to pursue any claims, counterclaims, or defenses seeking or




                                                       3
WEIL:\97275506\2\41703.0011
19-10412-jlg         Doc 1682        Filed 12/11/19     Entered 12/11/19 15:30:52        Main Document
                                                      Pg 4 of 5


otherwise entitling the Movant to monetary relief of any kind or nature against the Wind Down

Estates, including attorneys’ fees.

                    2.        Except as expressly set forth in Paragraph 1 hereof and as modified by the

OCB Order, the Plan Injunction shall remain in full force and effect with respect to any and all

other additional claims (as defined in section 101(5) of the Bankruptcy Code), scheduled claims,

or other requests for payments filed and/or asserted, or which may be filed and/or asserted against

the Wind Down Estates by the Movant, and any such claims shall be subject to any governing

process in this Court for submission of proofs of claim.

                    3.        Nothing contained in the Motion or this Order, nor any payment made

pursuant to the authority granted by this Order, shall constitute (a) an admission as to the validity

of any claim against the Wind Down Estates; (b) a waiver of the Wind Down Estates’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Wind Down Estate; (c) a waiver of any claims or causes of action which may exist

against any creditor or interest holder; or (d) an approval, assumption, adoption, or rejection of

any agreement, contract, lease, program, or policy between the Wind Down Estates and any third

party under section 365 of the Bankruptcy Code.

                    4.        The limited relief set forth herein shall not be construed as an admission of

liability by the Wind Down Estates regarding any claim or cause of action arising from or in

relation to the Action or any other matter.

                    5.        Nothing herein shall create, nor is intended to create, any rights in favor of

or enhance the status of any claim held by any party.

                    6.        The Wind Down Estates are authorized to take all action necessary to

effectuate the relief granted in this Order.



                                                        4
WEIL:\97275506\2\41703.0011
19-10412-jlg         Doc 1682       Filed 12/11/19     Entered 12/11/19 15:30:52         Main Document
                                                     Pg 5 of 5


                    7.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: December 11, 2019
       New York, New York
                                                     /S/ JAMES L. GARRITY, JR.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




Dated: November 19, 2019
       New York, New York


 CONSENTING PARTY                                           CONSENTING PARTY

 /s/ Sunny Singh                                            /s/ Samuel Rodriguez
 WEIL, GOTSHAL & MANGES LLP                                 P.O. Box 64821
 767 Fifth Avenue                                           Tucson, Arizona 85728
 New York, New York 10153                                   Telephone: 520-999-7900
 Telephone: (212) 310-8000                                  Samuel Rodriguez, pro se
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Sunny Singh

 Authorized Attorney for the Wind Down
 Estates




                                                        5
WEIL:\97275506\2\41703.0011
